Citation Nr: 1100721	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  05-39 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for chest pain and nerve damage as a result of thoracotomy 
by the VA medical center in Seattle, Washington, (VAMC) in 
December 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran had active service from August 1943 to January 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by the VA Tiger Team 
at the Regional Office (RO) in Cleveland, Ohio, that denied the 
Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151.  
The Board remanded the claim in September 2008 and for further 
development and consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board previously remanded the claim to obtain all outstanding 
records from the December 2000 procedure at the VAMC, 
particularly any authorization and consent forms signed by the 
Veteran relating to the surgery.

The claims file was then to be returned to the examiner who 
conducted the June 2005 VA examination.  That examiner stated 
that "there MUST be a Peer Review by the staff of the hospital 
where the surgery was performed . . . .  General duty Station 
Medical Examiners are not qualified to make final statements 
unless they are Board Certified Surgeons."  A VA compensation 
and pension general medical examination was obtained in August 
2010.  Another remand is needed to obtain the opinion called for 
by the original examiner.  

In addition, the examiner stated authorization and consent forms 
signed by the Veteran relating to the surgery could not be 
obtained.  A preop plan template noted that the "risks of 
anesthesia including death were discussed, and that the Veteran 
understands and wishes to proceed."  Therefore, additional 
information regarding this entry is needed.  

Accordingly, the case is REMANDED for the following action:

1.  If a form was read to the Veteran which 
discussed the risks of the surgical procedure 
at issue, associate such form with the 
Veteran's claims file.  If such a form was 
not read to the Veteran, ascertain what was 
done to inform the Veteran of the risks.

2.  Convene a Peer Review Board or obtain the 
opinion of an appropriate Board Certified 
Surgeon at the VAMC to determine whether 
there is any additional disability of the 
chest which was (a) caused by carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, 
medical, or surgical treatment, or 
examination, or (b) is due to an event not 
reasonably foreseeable.  

In addressing these questions, the examiner 
must state whether VA failed to exercise the 
degree of care that would be expected of a 
reasonable health care provider in conducting 
the excision.  In determining whether an 
event was not reasonably foreseeable, the 
examiner must discuss whether or not any 
resultant residual is considered to be an 
ordinary risk of such a procedure.  

If a copy of the consent form is normally 
read and signed by a Veteran prior to such 
surgeries, did it disclose the risk to him, 
i.e., risk of chronic chest pain due to the 
surgery?  The examiner must also discuss 
whether this type of risk is one that a 
reasonable health care provider would have 
disclosed to the Veteran.  A complete 
rationale for all opinions must be provided.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




55
_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

